- Prepared by EDGARX.com UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14D-9 (Amendment No. 1) SOLICITATION/RECOMMENDATION STATEMENT UNDER SECTION 14(d)(4) OF THE SECURITIES EXCHANGE ACT OF 1934 SECURITY LAND & DEVELOPMENT CORPORATION (Name of Subject Company (issuer)) SECURITY LAND & DEVELOPMENT CORPORATION (Names of Persons Filing Statement) Common Stock, Par Value $0.10 per share (Title of Class of Securities) (CUSIP Number of Class of Securities) T. Greenlee Flanagin President 2816 Washington Road, #103, Augusta, GA 30909 (706) 736-6334 (Name, address and telephone number of person authorized to receive notices and communications on behalf of filing person) Copies to: Mark S.
